Citation Nr: 0402727	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-07 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service in the U.S. Army from February 
1950 to February 1953 and served in the Connecticut Army 
National Guard from December 1974 to December 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut, that denied the veteran's claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) (hereinafter, the "TDIU claim").  
The veteran disagreed with this decision in April 2002.  In a 
statement of the case issued to the veteran and his service 
representative in February 2003, the RO concluded that no 
change was warranted in the denial of the veteran's TDIU 
claim.  The veteran perfected a timely appeal when he filed a 
substantive appeal (VA Form 9) in March 2003.


FINDING OF FACT

The veteran's service-connected disabilities do not preclude 
him from obtaining some form of substantially gainful 
employment.


CONCLUSION OF LAW


The criteria for a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his claim of 
entitlement to TDIU.  In a letter dated in February 2002, 
prior to the adjudication of the claim, the veteran and his 
representative were informed of VA's obligations to notify 
and assist claimants under the VCAA, and they were notified 
of the requirements to establish entitlement to TDIU, what 
records VA would attempt to obtain on behalf of the veteran, 
and what records the veteran was expected to provide in 
support of his claim for TDIU.  See Pelegrini v. Principi, __ 
Vet.App. __, No. 01-944 (Jan. 13, 2004).  The veteran and his 
representative were also provided with a copy of the appealed 
rating decision and a statement of the case.  These documents 
provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim and the requirement to submit 
medical evidence demonstrating that his service-connected 
disabilities precluded him from gainful employment and 
entitled him to TDIU.  By way of these documents, they also 
were specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA on 
the veteran's behalf.  Thus, the Board observes that all of 
the aforementioned correspondences informed the veteran of 
the evidence he was responsible for submitting and what 
evidence VA would obtain in order to substantiate his claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002). 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA and private medical records and 
examination reports.  And, in February 2002, VA provided the 
veteran with an outpatient examination to determine the 
impact, if any, of his service-connected disabilities on his 
employability.  Under the circumstances in this case, the 
veteran has received the notice and assistance contemplated 
by law and adjudication of the claim of entitlement to TDIU 
poses no risk of prejudice to the veteran.  See Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
and Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

At the outset, the Board notes that, by rating decision 
issued in January 1996, the RO granted the veteran's claim of 
entitlement to service connection for a left eye cornea scar, 
evaluating it as zero percent disabling (non-compensable) 
effective May 18, 1995 (the date of the veteran's service 
connection claim for a left eye cornea scar).  The veteran 
perfected a timely appeal of this decision and, in a decision 
issued on May 16, 2000, the Board concluded that no change 
was warranted in the zero percent disabling (non-compensable) 
evaluation assigned to his service-connected left eye cornea 
scar.  This decision was not appealed to the United States 
Court of Veterans Appeals.  Therefore, it became final on 
September 16, 2000, with respect to the issue of entitlement 
to an initial disability rating in excess of zero percent for 
a left eye cornea scar.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2003).

It is also noted that, by rating decision issued in August 
1999, the RO granted the veteran's claim of entitlement to 
service connection for chronic obstructive pulmonary disease 
(COPD), evaluating it as 30 percent disabling effective 
November 5, 1996 (the date of the veteran's service 
connection claim for COPD).  The veteran disagreed with the 
30 percent evaluation assigned to his service-connected COPD 
in October 1999 and, in a rating decision issued in November 
2001, the RO increased the evaluation on this disability to 
60 percent effective June 16, 1999 (the date of a VA 
examination demonstrating increased COPD symptoms).  On an 
"Appeal Status Election Form" dated in November 2001 and 
received at the RO in January 2002, the veteran notified VA 
that the 60 percent evaluation currently assigned to his 
service-connected COPD satisfied his appeal.  Accordingly, 
the veteran's appeal is considered withdrawn with respect to 
the issue of entitlement to an initial disability rating in 
excess of 30 percent for COPD.

On a VA Form 21-8940, "Veteran's Application For Increased 
Compensation Based On Unemployability," filed at the RO in 
January 2002, the veteran stated that his service-connected 
COPD prevented him from securing or following any 
substantially gainful occupation.  He also stated that he had 
been forced to leave his last job due to his service-
connected COPD.

As relevant to this claim, the evidence includes the report 
of the veteran's VA respiratory examination in February 2002 
at the VA Medical Center in West Haven, Connecticut 
(hereinafter, "VAMC West Haven"), and lay statements.

A detailed review of the veteran's VA outpatient respiratory 
examination in February 2002 at VAMC West Haven reveals that 
he walks at least one-half hour daily for exercise, which 
includes a mild uphill climb.  He complained of mild 
shortness of breath walking uphill, but denied any dyspnea, 
increase in exertional shortness of breath, or resting 
shortness of breath.  The veteran also denied any dyspnea on 
exertion, any wheezing or asthma, any functional impairment 
due to lung disease, and any period of incapacitation due to 
lung disease.  He also described any incapacitation that he 
experienced as due to chronic intermittent backaches that 
were resolved with rest.  The VA examiner stated that he had 
been asked to evaluate the veteran's service-connected COPD 
with respect to his ability to secure and maintain 
employment.  The examiner noted that the veteran had elected 
to retire at 62 after working his entire adult life.  
Physical examination of the veteran revealed that he was a 
reliable historian, he walked with a brisk, erect gait 
without any signs or symptoms of dyspnea or shortness of 
breath, he had clear vesicular breath sounds bilaterally in 
his lungs, no tachynpnea or labored breathing, no audible 
wheeze or rales, and a congested and non-productive cough.  
The examiner stated, "[the] [v]eteran cannot work due to [a] 
chronic back/spinal condition."  In conclusion, the VA 
examiner stated that the veteran had denied any new shortness 
of breath or disability due to his service-connected COPD and 
reported instead that any disability was due to his low back 
pain which prevented him from working projects productively.  
The VA examiner also concluded that the veteran's service-
connected COPD did not cause any functional impairment when 
compared with his last VA examination.  In the VA examiner's 
opinion, the veteran's service-connected COPD was chronically 
moderately severe and stable, and the veteran's functional 
status was stable, good, and unchanged from his previous VA 
examination.  The diagnoses included COPD with no objective 
or clinical data that COPD affected the veteran's functional 
status.

On his substantive appeal (VA Form 9) filed at the RO in 
March 2003, the veteran stated that he had been forced to 
leave his last job due to his service-connected COPD.  He 
also stated that, while he had told the VA examiner at his 
February 2002 VA examination that his back hurt him, "the 
major reason I left my job was my service-connected COPD."

On a VA Form 646 filed on the veteran's behalf by his service 
representative at the RO in April 2003, it was contended that 
the veteran had stated at his February 2002 VA examination 
that "he couldn't work because of his service-connected COPD 
and his non-service-connected back injuries."


Analysis

The veteran and his service representative essentially 
contend on appeal that he is entitled to TDIU because his 
service-connected chronic obstructive pulmonary disease 
(COPD) makes it impossible for him to secure gainful 
employment.

The Board observes that the pertinent laws and regulations 
provide that a TDIU rating may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled veteran is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability rated at 60 percent or more, or 
as a result of two or more disabilities, provided that at 
least one disability is rated at 40 percent or more and there 
is sufficient additional service-connected disability to 
bring the combined rating to 70 percent or more.  See 
38 C.F.R. § 4.16 (2003).  Consideration is given to such 
factors as the extent of the service-connected disability, 
the veteran's employment and educational background, and it 
must be shown that the service-connected disability produces 
unemployability without regard to intercurrent disability or 
advancing age.  Marginal employment shall not be considered 
substantially gainful employment.  Marginal employment 
generally shall be deemed to exist when a veteran's earned 
annual income does not exceed the amount established by the 
U.S. Census Bureau as the poverty threshold for one person.  
Marginal employment may also be held to exist, on a facts 
found basis (including but not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  Consideration shall be given in all claims to the 
nature of the employment and the reason for termination.  Id.  
See also 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.19 (2003).  

As noted above, a detailed review of the veteran's claims 
folder indicates that he is service-connected for COPD, 
currently evaluated as 60 percent disabling, and for a left 
eye cornea scar, currently evaluated as zero percent 
disabling (non-compensable).  

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to a total disability rating based on 
individual unemployability (TDIU).  Specifically, the Board 
observes that, although the veteran meets the schedular 
criteria for TDIU in that his service-connected COPD is 
currently evaluated as 60 percent disabling, the objective 
medical evidence of record reveals that this service-
connected disability has not interfered with his ability to 
secure gainful employment.  In this regard, the veteran and 
his service representative have maintained throughout the 
pendency of this appeal that either the veteran's service-
connected COPD or a combination of this disability and the 
veteran's non-service-connected back pain prevent him from 
securing gainful employment.  However, the regulations 
pertaining to TDIU ratings, and the cases interpreting these 
provisions, are quite clear that the existence and extent of 
non-service-connected disabilities will not be considered in 
determining entitlement to TDIU.  See 38 C.F.R. § 4.19 
(2003); Van Hoose v. Brown, 4 Vet. App. 361 (1993) ("[i]n 
determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his non-service connected disabilities nor his 
advancing age may be considered").  The veteran specifically 
denied any functional impairment or periods of incapacitation 
due to his service-connected COPD at his most recent VA 
respiratory examination in April 2002.  He also stated that 
any disability which he experienced was due to his non-
service-connected chronic low back pain.  It was noted that 
the veteran had worked his entire adult life and had chosen 
to retire at age 62.  More importantly for purposes of this 
decision, after conducting a thorough physical examination of 
the veteran which had revealed that his service-connected 
COPD was stable and did not interfere with his functioning, 
the VA examiner concluded that the veteran was unable to work 
due to his non-service-connected chronic low back pain.  
Accordingly, given that the veteran's service-connected COPD 
has not been shown to interfere with his ability to secure 
gainful employment, the preponderance of the evidence is 
against the claim, and the veteran's claim of entitlement to 
a total disability rating based on individual unemployability 
(TDIU) is denied.

ORDER

Entitlement to a total disability rating based on individual 
unemployability is denied.


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



